302 S.W.3d 248 (2010)
Bonnie BANNISTER, Plaintiff/Appellant,
v.
PULASKI FINANCIAL CORP. d/b/a Pulaski Bank, and
Pulaski Service Corp., Defendants/Respondents, and
S & P Properties, Inc., Defendant.
No. ED 92413.
Missouri Court of Appeals, Eastern District, Division One.
January 26, 2010.
Donald R. Carmody, Teresa Dale Pupillo, Meghan M. Lamping, Carmody McDonald P.C., St. Louis, MO, for appellant.
Andrew G. Neill, Kappel, Neill & Wolff, L.L.C., St. Louis, MO, for respondents.
Angela Loehr, Gallop, Johnson & Newman, Clayton, MO, for defendant.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.
Prior report: 2008 WL 5998464.

ORDER
PER CURIAM.
Plaintiff, Bonnie Bannister, appeals from the entry of summary judgment in favor of defendants, Pulaski Financial Corp. and *249 Pulaski Service Corp. No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).